DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US2016/0050111 teaches: a method for adjusting clocks. 

US10324667 teaches: a method for changing operation core’s settings. 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“receiving, at a graphics processing unit (GPU), a plurality of commands from a central processing unit (CPU), the plurality of commands associated with a plurality of program threads concurrently executing at the CPU, each of the plurality of threads associated with a corresponding specified clock frequency, determining, at the GPU, a first workload to be executed at the GPU based on at least one of the plurality of commands; 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 10:

“identifying a first program thread, of a plurality of program threads, based on a first workload to be executed at a graphics processing unit (GPU), wherein the GPU is executing workloads on behalf of the plurality of program threads, and the plurality of program threads are concurrently executed at a central processing unit (CPU); and in response to identifying the first program thread, adjusting a clock of the GPU to a first frequency associated with the first program thread.” 

The allowable subject matters also appear in other independent claims.  The rest of dependent claims (not mentioned above) are allowable by virtue of base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196